                                                                       108-26 64th Avenue, Second Floor

                                                                       Forest Hills, NY 11375

                                                                       Tel.: 929.324.0717

Mars Khaimov Law, PLLC                                                 E-mail: marskhaimovlaw@gmail.com




                                                                        June 8, 2021

   VIA ECF


                                                                 MEMO ENDORSED
   Hon. Judge Katherine P. Failla
   United States District Judge
   Southern District of New York
   40 Centre Street
   New York, NY 10007

          Re: Quezada v. Ittella International, LLC
              Case No. 1:21-cv-02147-KPF

   Dear Judge Failla,

           The undersigned represents Plaintiff Jose Quezada (hereinafter “Plaintiff”) in the above-
   referenced matter.
           The initial conference for this matter is set for June 18, 2021. Defendant was served on
   March 22, 2021 and has yet to appear. It is now June 8, 2021, and Plaintiff is in the process of
   obtaining a Certificate of Default from the Clerk of the Court and will promptly be moving the
   Court for a Default Judgment in accordance with its Individual Rules.
           Accordingly, the undersigned requests that the June 18th Conference be adjourned sine
   die, and further requests that Plaintiff be granted an additional 30 days in which to obtain the
   Certificate of Default and present the Court with a Motion for Default Judgment.

          Thank you for your time and consideration of the above request.

                                                                      /s/Mars Khaimov
                                                                      Mars Khaimov, Esq., Principal
                                                                      Mars Khaimov Law, PLLC
Application GRANTED. In light of Plaintiff's representation that he
intends to move for default judgment, the initial pretrial conference
scheduled for June 18, 2021, is hereby ADJOURNED sine die.
Plaintiff's proposed Order to Show Cause for default judgment and
supporting papers will be due on or before July 8, 2021.

Dated:   June 8, 2021              SO ORDERED.
         New York, New York



                                   HON. KATHERINE POLK FAILLA
                                   UNITED STATES DISTRICT JUDGE
